Citation Nr: 1628029	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-26 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service in the Air Force from April 1971 to December 1974 and in the Coast Guard from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, he was exposed to herbicide agents during active service while stationed at the Udorn Royal Thai Air Force Base during the Vietnam Era.
 
2.  Type II Diabetes mellitus is a disease associated with herbicide exposure.


CONCLUSION OF LAW

The criteria are met to establish service connection for type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for diabetes mellitus, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus, as relevant here.  See 38 C.F.R. § 3.309(e).

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. 

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").

Notably, the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

Analysis

The Veteran is currently diagnosed with diabetes mellitus.  A February 2006 treatment record from the Miami County Medical Center shows a new diagnosis of diabetes mellitus.  See also, February 2006 record from Olathe Medical Services, Inc.; August 2009 VA Physician's Statement.

The Veteran initially asserted herbicide exposure during active service in both Vietnam and Thailand.  Development was conducted and service in Vietnam was not confirmed by his service records and the Veteran appeared to concede such.  At any rate without addressing any claimed service in Vietnam, the Veteran's primary assertion is that he was exposed to herbicides while stationed at the Udorn Air Force Base in Thailand, and that his current diabetes mellitus is related to that exposure.  The Board will focus on this assertion, and as noted, the claim is ultimately granted.

The Veteran's service personnel records demonstrate that he was stationed at Udorn Royal Thai Air Force Base (RTAFB) from approximately July 2, 1973 to August 1, 1974, as a life support specialist.  (His service treatment records do not indicate, and he does not contend, the onset of diabetes during service).

While the RO acknowledged that diabetes mellitus is a disease associated with herbicide exposure per VA regulation, it was unable to concede herbicide exposure in Thailand based on the absence of evidence showing that the Veteran's MOS was one that was generally carried out near the perimeter of his air base.

However, the Veteran contends that herbicide exposure should be acknowledged on the specific facts of his case.  In his September 2010 notice of disagreement, he stated that while stationed in Udorn RTAFB, his barracks were located right next to the fenced-in perimeter of the base.  He recalled that his barracks had only screens for windows.  In support of his claim, he submitted copies of black and white photographs from his time in service.  These photographs show a building purported to be his barracks, which appears to have screen windows and is located right next to a fence.  Further, as a life support specialist, he explained that he was required to work on pilot equipment such as flight helmets, parachutes, aircrew eye, and respiratory protective gear.  He stated that inspection of this aircraft equipment occurred on the flight line which he recalled was near the perimeter of the base.  He also conducted emergency repair of pilot equipment on the actual runway, as the planes were getting ready for takeoff.  In that instance, he would drive out to the runway and walk the perimeter to get to the pilots at the end of the runway.  He stated further that he took flights on C-130s to Ubon, Thailand and Saigon, Vietnam to pick up survival equipment.
  
On his October 2011 substantive appeal, he noted further that his MOS duties included cleaning and repairing chemical biological protective oxygen masks, coveralls and other types of "AFE" and aircrew chemical defense systems.  Again, he reiterated that his sleeping quarters were located near a fence on the perimeter of the base; that his MOS duties were performed on the perimeter of the runway, on the runway, and in and around the cockpits of planes.  

Based on this body of evidence, the Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, while stationed at the Udorn RTAFB.  While his MOS as a life support specialist is not one that would have necessarily placed him on or near the perimeter of his Thailand military base, he is competent to report the circumstances of his service, to include sleeping and working on and/or near the perimeter of the Udorn RTAFB.  In addition, the copies of black and white photographs that he submitted tend to support his assertion, at least to the extent that his barracks were located right next to the fenced-in perimeter.  Moreover, the Board has no reason to doubt the credibility of his statements, and there is no evidence which contradicts his reports.  As the probative evidence is highly persuasive in supporting his assertions of having slept and worked on or near the perimeter of the Udorn RTAFB during the Vietnam Era, the Board will resolve all doubt in his favor and find that he was exposed to herbicide agents during service during his active service in Thailand.  See 38 C.F.R. §§ 3.307, 3.309.  

Because the Veteran's currently diagnosed diabetes mellitus is a disease presumptively associated with herbicide exposure and it is shown to have manifest to a degree of at least 10 percent (see 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015), the Board concludes that service connection for diabetes mellitus on a 





				(CONTINUED ON NEXT PAGE)
presumptive basis as due to herbicide exposure is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

  Service connection for type II diabetes mellitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


